Exhibit 10.2 FINANCING AGREEMENT Dated as of November 6, 2008 by and among MONACO COACH CORPORATION, EACH SUBSIDIARY OF MONACO COACH CORPORATION LISTED AS A BORROWER ON THE SIGNATURE PAGES HERETO, as Borrowers, AND EACH SUBSIDIARY OF MONACO COACH CORPORATION LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO, as Guarantors, THE LENDERS FROM TIME TO TIME PARTY HERETO, as Lenders, ABLECO FINANCE LLC, as Collateral Agent and as Administrative Agent TABLE OF CONTENTS ARTICLE I DEFINITIONS; CERTAIN TERMS Section 1.01 Definitions Section 1.02 Terms Generally Section 1.03 Accounting and Other Terms Section 1.04 Time References ARTICLE II THE LOANS Section 2.01 Commitments Section 2.02 Making the Term Loan Section 2.03 Repayment of Term Loan; Evidence of Debt Section 2.04 Interest Section 2.05 Termination of Total Commitment; Prepayment of Term Loan Section 2.06 Fees Section 2.07 Securitization Section 2.08 Taxes Section 2.09 LIBOR Option Section 2.10 Exercise of LIBOR Option Section 2.11 Funding Losses Section 2.12 Changes in Law; Impracticability or Illegality Section 2.13 No Requirement to Match Fund ARTICLE III INTENTIONALLY OMITTED ARTICLE IV FEES, PAYMENTS AND OTHER COMPENSATION Section 4.01 Audit and Collateral Monitoring Fees Section 4.02 Payments; Computations and Statements Section 4.03 Sharing of Payments; Defaulting Lender Section 4.04 Apportionment of Payments Section 4.05 Increased Costs and Reduced Return Section 4.06 Joint and Several Liability of the Borrowers ARTICLE V CONDITIONS TO LOANS Section 5.01 Conditions Precedent to Effectiveness Section 5.02 Conditions Subsequent to Effectiveness ARTICLE VI REPRESENTATIONS AND WARRANTIES Section 6.01 Representations and Warranties ARTICLE VII COVENANTS OF THE LOAN PARTIES Section 7.01 Affirmative Covenants Section 7.02 Negative Covenants Section 7.03 Financial Covenants Table of Contents ARTICLE VIII MANAGEMENT, COLLECTION AND STATUS OF ACCOUNTS RECEIVABLE AND OTHER COLLATERAL Section 8.01 Collection of Accounts Receivable; Management of Collateral Section 8.02 Accounts Receivable Documentation Section 8.03 Status of Accounts Receivable and Other Collateral Section 8.04 Collateral Custodian ARTICLE IX EVENTS OF DEFAULT Section 9.01 Events of Default ARTICLE X AGENTS Section 10.01 Appointment Section 10.02 Nature of Duties Section 10.03 Rights, Exculpation, Etc Section 10.04 Reliance Section 10.05 Indemnification Section 10.06 Agents Individually Section 10.07 Successor Agent Section 10.08 Collateral Matters Section 10.09 Agency for Perfection Section 10.10 No Reliance on any Agent's Customer Identification Program Section 10.11 Intercreditor Agreement ARTICLE XI GUARANTY Section 11.01 Guaranty Section 11.02 Guaranty Absolute Section 11.03 Waiver Section 11.04 Continuing Guaranty; Assignments Section 11.05 Subrogation ARTICLE XII MISCELLANEOUS Section 12.01 Notices, Etc Section 12.02 Amendments, Etc Section 12.03 No Waiver; Remedies, Etc Section 12.04 Expenses; Taxes; Attorneys' Fees Section 12.05 Right of Set-off Section 12.06 Severability Section 12.07 Assignments and Participations Section 12.08 Counterparts Section 12.09 GOVERNING LAW Section 12.10 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE Section 12.11 WAIVER OF JURY TRIAL, ETC Section 12.12 Consent by the Agents and Lenders Section 12.13 No Party Deemed Drafter Section 12.14 Reinstatement; Certain Payments Section 12.15 Indemnification Section 12.16 Monaco as Agent for Borrowers Section 12.17 Records Section 12.18 Binding Effect Section 12.19 Interest Section 12.20 Confidentiality Section 12.21 Public Disclosure Section 12.22 Integration Section 12.23 USA PATRIOT Act Table of Contents ARTICLE XIII ISSUANCE OF EQUITY INTERESTS TO HOLDCO Section 13.01 Authorization and Issuance of Warrants Section 13.02 Securities Act Matters Table of Contents SCHEDULES Schedule 1.01(A) Commitments Schedule 1.01(H) Resort Property Lot Covenants Schedule 1.01(I) Historical Consolidated EBITDA EXHIBITS Exhibit A Form of Security Agreement Exhibit B Form of Notice of Borrowing Exhibit C Form of LIBOR Notice Exhibit D Form of Assignment and Acceptance Table of Contents FINANCING AGREEMENT Financing Agreement, dated as of November 6, 2008, by and among MONACO COACH CORPORATION, a Delaware corporation ("Monaco"), each subsidiary of Monaco listed as a "Borrower" on the signature pages hereto (together with Monaco, each a "Borrower" and collectively, the "Borrowers"), each subsidiary of Monaco listed as a "Guarantor" on the signature pages hereto (together with each other Person that becomes a "Guarantor" hereunder or otherwise guaranties all or any part of the Obligations (as hereinafter defined), each a "Guarantor" and collectively, the "Guarantors"), the lenders from time to time party hereto (each a "Lender" and collectively, the"Lenders"), ABLECO FINANCE LLC, a Delaware limited liability company ("Ableco"), as collateral agent for the Lenders (in such capacity, the"Collateral Agent"), and as administrative agent for the Lenders (in such capacity, the"Administrative Agent" and together with the Collateral Agent, each an "Agent" and collectively, the "Agents"). RECITALS The Borrowers have asked the Lenders to extend credit to the Borrowers consisting of a term loan in the aggregate principal amount of $39,300,000.The proceeds of the term loan shall be used to refinance a portion of the existing indebtedness of the Borrowers and the Guarantors, for general corporate and working capital purposes of the Borrowers and to pay fees and expenses related to this Agreement.The Lenders are severally, and not jointly, willing to extend such credit to the Borrowers subject to the terms and conditions hereinafter set forth. In consideration of the premises and the covenants and agreements contained herein, the parties hereto agree as follows: ARTICLE I DEFINITIONS; CERTAIN TERMS Section 1.01Definitions.As used in this Agreement, the following terms shall have the respective meanings indicated below, such meanings to be applicable equally to both the singular and plural forms of such terms: "Ableco" has the meaning specified therefor in the preamble hereto. "Account Debtor" means each debtor, customer or obligor in any way obligated on or in connection with any Account Receivable. "Account Receivable" means, with respect to any Person, any and all rights of such Person to payment for goods sold and/or services rendered, including accounts, general intangibles and any and all such rights evidenced by chattel paper, instruments or documents, whether due or to become due and whether or not earned by performance, and whether now or hereafter acquired or arising in the future, and any Proceeds arising therefrom or relating thereto. "Action" has the meaning specified therefor in Section Table of Contents "Additional Amount" has the meaning specified therefor in Section 2.08(a). "Administrative Agent" has the meaning specified therefor in the preamble hereto. "Administrative Agent's Account" means an account at a bank designated by the Administrative Agent from time to time as the account into which the Loan Parties shall make all payments to the Administrative Agent for the benefit of the Agents and the Lenders under this Agreement and the other Loan Documents. "Administrative Borrower" has the meaning specified therefor in Section 12.16. "Affiliate" means, with respect to any Person, any other Person that directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, such Person or that is a director, officer, manager or partner of such Person.For purposes of this definition, "control" of a Person means the power, directly or indirectly, either to (a) vote 10% or more of the Equity Interests having ordinary voting power for the election of members of the Board of Directors of such Person or (b) direct or cause the direction of the management and policies of such Person whether by contract or otherwise.Notwithstanding anything herein to the contrary, in no event shall any Agent or any Lender be considered an "Affiliate" of any Loan Party. "After Acquired Property" has the meaning specified therefor in Section 7.01(o). "Agent" has the meaning specified therefor in the preamble hereto. "Agreement" means this Financing Agreement, including all amendments, modifications and supplements and any exhibits or schedules to any of the foregoing, and shall refer to the Agreement as the same may be in effect at the time such reference becomes operative. "Anti-Terrorism Laws" means any laws relating to terrorism or money laundering, including, without limitation, (i) the Money Laundering Control Act of 1986 (18 U.S.C. §§1956 and 1957), (ii) the Bank Secrecy Act, as amended by the USA PATRIOT Act, (iii) the laws, regulations and Executive Orders administered by the United States Department of Treasury's Office of Foreign Assets Control, (iv) any law prohibiting or directed against terrorist activities or the financing of terrorist activities (e.g., 18 U.S.C. §§2339A and 2339B), or (v) any similar laws enacted in the United States or any other jurisdictions in which the parties to this agreement operate, as any of the foregoing laws may from time to time be amended, renewed, extended, or replaced, and all other present and future legal requirements of any Governmental Authority governing, addressing, relating to, or attempting to eliminate, terrorist acts and acts of war and any regulations promulgated pursuant thereto. "Applicable Margin" means (i) in the case of Reference Rate Loans, 8.50% and (ii)in the case of LIBOR Rate Loans, 9.50%. "Applicable PIK Margin" means 3.25%. 2 Table of Contents "Applicable Prepayment Premium" means, as of any date of determination, (i) during the period of time from and after the Effective Date up to and including the date that is the first anniversary of the Effective Date, an amount equal to 5.0% times the principal amount of the Term Loan repaid on the date of determination, (ii) during the period of time after the date that is the first anniversary of the Effective Date up to and including the date that is the second anniversary of the Effective Date, an amount equal to 3.0% times the principal amount of the Term Loan repaid on the date of determination, (iii) during the period of time after the date that is the second anniversary of the Effective Date up to and including the date that is the third anniversary of the Effective Date, an amount equal to 2.0% times the principal amount of the Term Loan repaid on the date of determination, and (iv) during the period of time after the date that is the third anniversary of the Effective Date up to and including the date immediately prior to the Final Maturity Date, 0%. "Approved Dealer Financing Agreements" means agreements entered into by a Loan Party in the ordinary course of business with financial institutions providing floor-plan financing to customers who purchase finished goods inventory of any such Loan Party, and the terms of which agreements (including repurchase obligations) are both customary in the recreational vehicle industry and are no less favorable in all material respects to any such Loan Party than those in effect as of the date hereof. "Assignment and Acceptance" means an assignment and acceptance entered into by an assigning Lender and an assignee, and accepted by the Collateral Agent, in accordance with Section 12.07 hereof and substantially in the form of Exhibit D hereto or such other form acceptable to the Collateral Agent. "Authorized Officer" means, with respect to any Person, the chief executive officer, chief financial officer, president or vice president of such Person. "Availability" has the meaning specified therefor in the Working Capital Credit Agreement, as in effect on the date hereof. "Availability Reserve" means, at all times, a reserve in the amount of $5,000,000 instituted by the Working Capital Agent against the Working Capital Borrowing Base, as more fully set forth in the Intercreditor Agreement and which shall not be released or reduced by the Working Capital Agent without the prior written consent of the Lenders. "Bankruptcy Code" means the United States Bankruptcy Code (11 U.S.C. §101, et seq.), as amended, and any successor statute. "Board" means the Board of Governors of the Federal Reserve System of the United States. "Board of Directors" means, (a) with respect to any corporation, the board of directors of the corporation or any committee thereof duly authorized to act on behalf of such board, (b) with respect to a partnership, the board of directors of the general partner of the partnership, (c) with respect to a limited liability company, the managing member or members or any controlling committee or board of directors of such company or the sole member or the managing member thereof, and (d) with respect to any other Person, the board or committee of such Person serving a similar function. 3 Table of Contents "Borrower" has the meaning specified therefor in the preamble hereto. "Business Day" means (a) any day other than a Saturday, Sunday or other day on which commercial banks in New York City are authorized or required to close, and (b) with respect to the borrowing, payment or continuation of, or determination of interest rate on, LIBOR Rate Loans, any day that is a Business Day described in clause (a) above and on which dealings in Dollars may be carried on in the interbank eurodollar markets in New York City and London. "Capital Expenditures" means, with respect to any Person for any period, the sum of (a)the aggregate of all expenditures (including capitalized software costs) by such Person and its Subsidiaries during such period that in accordance with GAAP are or should be included in "property, plant and equipment " or in a similar fixed asset account on its balance sheet, whether such expenditures are paid in cash or financed and including all Capitalized Lease Obligations paid or payable during such period, and (b)to the extent not covered by clause (a) above, the aggregate of all expenditures by such Person and its Subsidiaries during such period to acquire by purchase or otherwise the business or fixed assets of, or the Equity Interests of, any other Person. "Capitalized Lease" means, with respect to any Person, any lease of real or personal property by such Person as lessee which is (a)required under GAAP to be capitalized on the balance sheet of such Person or (b)a transaction of a type commonly known as a "synthetic lease" (i.e.,a lease transaction that is treated as an operating lease for accounting purposes but with respect to which payments of rent are intended to be treated as payments of principal and interest on a loan for Federal income tax purposes). "Capitalized Lease Obligations" means, with respect to any Person, obligations of such Person and its Subsidiaries under Capitalized Leases, and, for purposes hereof, the amount of any such obligation shall be the capitalized amount thereof determined in accordance with GAAP. "Cash and Cash Equivalents" means all cash and any presently existing or hereafter arising deposit account balances, certificates of deposit or other financial instruments properly classified as cash equivalents under GAAP. "Cash Collateral Account" means an interest bearing deposit or securities account of the Loan Parties in respect of which a Loan Party shall be required to deposit Cash and Cash Equivalents and over which the Collateral Agent shall have "control" (as defined in the Uniform Commercial Code) pursuant to a Cash Management Agreement. "Cash Management Accounts" means those bank accounts of each Loan Party (other than accounts specifically and exclusively used for payroll, payroll taxes and other employee wage and benefit payments to or for the benefit of any Loan Party's employees) maintained at one or more Cash Management Banks listed on Schedule 8.01 to the Disclosure Letter. 4 Table of Contents "Cash Management Agreements" means those certain deposit account control agreements or securities account control agreements, in form and substance reasonably satisfactory to the Agents, each of which is among the Collateral Agent, the Working Capital Agent and one of the Cash Management Banks. "Cash Management Bank" has the meaning specified therefor in Section 8.01(a). "CCP Joint Venture" means the interests, rights and obligations of Monaco in connection with ownership of its Equity Interests in Custom Chassis Products, LLC, a Delaware limited liability company, pursuant to the terms of the CCP Joint Venture Related Agreements. "CCP Joint Venture Agreement" means that certain Joint Venture Agreement, dated as of January 24, 2007, between International Truck and Engine Corporation, International Truck and Engine Investments Corporation and Monaco. "CCP Joint Venture Related Agreements" mean each of theagreements and other documents executed in connection with CCP Joint Venture (including, without limitation, the CCP Joint Venture Agreement) identified on Schedule 1.01(E) to the Disclosure Letter as in effect on the date hereof. "Certificate of Title" shall mean any certificates of title, certificates of ownership or any other registration certificates issued under the laws of any State or Commonwealth of the United States or any political subdivision thereof with respect to motor vehicles or other vehicles. "Change in Law" has the meaning specified therefor in Section 4.05(a). "Change of Control" means each occurrence of any of the following: (a)the acquisition, directly or indirectly, by any person or group (within the meaning of Section13(d)(3) of the Exchange Act) of beneficial ownership of 33% or more of the aggregate outstanding voting power of the Equity Interests of Monaco; (b)during any period of two consecutive years, individuals who at the beginning of such period constituted the Board of Directors of Monaco (together with any new directors whose election by such Board of Directors or whose nomination for election by the shareholders of Monaco was approved by a vote of at least a majority the directors of Monaco then still in office who were either directors at the beginning of such period, or whose election or nomination for election was previously approved) cease for any reason to constitute a majority of the Board of Directors of Monaco; (c)Except in a transaction permitted under Section 7.02(c), Monaco shall cease to have beneficial ownership (as defined in Rule13d-3 under the Exchange Act) of 100% of the aggregate voting power of the Equity Interests of each other Loan Party, free and clear of all Liens (other than any Liens securing the Obligations hereunder and any Liens permitted hereunder to secure the Working Capital Indebtedness); 5 Table of Contents (d)Except in a transaction permitted under Section 7.02(c)(i), (i) any Loan Party consolidates or amalgamates with or merges into another entity or conveys, transfers or leases all or substantially all of its property and assets to another Person, or (ii)any entity consolidates or amalgamates with or merges into any Loan Party in a transaction pursuant to which the outstanding voting Equity Interests of such Loan Party is reclassified or changed into or exchanged for cash, securities or other property, other than any such transaction described in this clause(ii) in which either (A) in the case of any such transaction involving Monaco, no person or group (within the meaning of Section 13(d)(3) of the Exchange Act) has, directly or indirectly, acquired beneficial ownership of 33% or more of the aggregate outstanding voting Equity Interests of Monaco or (B)in the case of any such transaction involving a Loan Party other than Monaco, Monaco has beneficial ownership of 100% of the aggregate voting power of all Equity Interests of the resulting, surviving or transferee entity; (e)either (i) Kay L. Toolson or (ii) John Nepute shall cease to be involved in the day to day operations and management of the business of the Monaco, and a successor reasonably acceptable to the Collateral Agent and the Required Lenders is not appointed on terms reasonably acceptable to the Collateral Agent and the Required Lenders within 90 days of such cessation of involvement; (f)a "Change of Control" (or any comparable term or provision) under or with respect to any of Subordinated Indebtedness of any Loan Party; or (f)a "Change of Control" (or any comparable term or provision) under or with respect to any of the Equity Interests or the Working Capital Indebtedness of any Loan Party. "Collateral" means all of the property and assets and all interests therein and Proceeds thereof now owned or hereafter acquired by any Person upon which a Lien is granted or purported to be granted by such Person as security for all or any part of the Obligations. "Collateral Access Agreement" means any agreement of any lessor, warehouseman, processor, packer, consignee or other Person in possession of, having a Lien upon or having rights or interests in, any of the Collateral in favor of the Collateral Agent, in form and substance satisfactory to the Collateral Agent, waiving Liens or certain other rights or interests that such Person may hold in regard to the property of any of the Loan Parties and providing the Collateral Agent access to its Collateral. "Collateral Agent" has the meaning specified therefor in the preamble hereto. "Collateral Agent Advances" has the meaning specified therefor in Section 10.08(a). "Combined Real Property" means real property which constitutes both Designated Real Property and Resort Property Lots. "Commitments" means, with respect to each Lender, such Lender's Term Loan Commitment. 6 Table of Contents "Common Stock" means the Common Stock of Monaco, $0.01 par value. "Consolidated EBITDA" means, with respect to any Person for any period, (a) the Consolidated Net Income of such Person and its Subsidiaries for such period, plus (b) without duplication, the sum ofthe following amounts of such Person and its Subsidiaries for such period and to the extent deducted in determining Consolidated Net Income of such Person for such period:(i)Consolidated Net Interest Expense, (ii)income tax expense, (iii)depreciation expense, (iv)amortization expense, (v) losses arising from the sale of capital assets, (vi) non-cash equity-based compensation expenses, (vii) extraordinary non-cash losses and charges and other non-recurring non-cash losses and charges, minus (c) without duplication the sum of the following amounts of such Person and its Subsidiaries for such period to the extent included in the calculation of Consolidated Net Income of such Person and its Subsidiaries for such period:(i) gains arising from the sale of capital assets, (ii) gains arising from the write-up of assets and (iii) any extraordinary gains (in each case, to the extent included in determining Consolidated Net Income).The parties hereto agree that Consolidated EBITDA of Monaco and its Subsidiaries for each fiscal month set forth on Schedule 1.01(I) hereto shall equal the applicable amount corresponding to such date on such Schedule. "Consolidated Funded Indebtedness" means, with respect to any Person at any date, all Indebtedness of such Person, determined on a consolidated basis in accordance with GAAP, which by its terms matures more than one year after the date of calculation, and any such Indebtedness maturing within one year from such date which is renewable or extendable at the option of such Person to a date more than one year from such date, including, in any event, the Working Capital Loans and Working Capital Letters of Credit. "Consolidated Net Income" means, with respect to any Person for any period, the net income (loss) of such Person and its Subsidiaries for such period, determined on a consolidated basis and in accordance with GAAP, but excluding from the determination of Consolidated Net Income (without duplication) (a)any extraordinary or non recurring gains or losses or gains or losses from Dispositions, (b) restructuring charges, (c) any tax refunds, net operating losses or other net tax benefits and (d) effects of discontinued operations. "Consolidated Net Interest Expense" means, with respect to any Person for any period, (a) gross interest expense of such Person and its Subsidiaries for such period determined on a consolidated basis and in accordance with GAAP (including, without limitation, interest expense paid to Affiliates of such Person), less (b)the sum of (i)interest income (including interest paid-in-kind) for such period and (ii)gains for such period on Hedging Agreements (to the extent not included in interest income above and to the extent not deducted in the calculation of gross interest expense), plus (c)the sum of (i)losses for such period on Hedging Agreements (to the extent not included in gross interest expense) and (ii)the upfront costs or fees for such period associated with Hedging Agreements (to the extent not included in gross interest expense), in each case, determined on a consolidated basis and in accordance with GAAP. "Contingent Obligation" means, with respect to any Person, any obligation of such Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends or other obligations ("primary obligations") of any other Person (the"primary obligor") in any manner, whether directly or indirectly, including, without limitation, (a) the direct or indirect guaranty, 7 Table of Contents endorsement (other than for collection or deposit in the ordinary course of business), co-making, discounting with recourse or sale with recourse by such Person of the obligation of a primary obligor, (b)the obligation to make take-or-pay or similar payments, if required, regardless of nonperformance by any other party or parties to an agreement, (c) any obligation of such Person, whether or not contingent, (i) to purchase, repurchase or otherwise acquire any such primary obligation or any property constituting direct or indirect security therefor, (ii) to advance or supply funds (A)for the purchase or payment of any such primary obligation or (B)to maintain working capital or equity capital of the primary obligor or otherwise to maintain the net worth or solvency of the primary obligor, (iii)to purchase property, assets, securities or services primarily for the purpose of assuring the owner of any such primary obligation of the ability of the primary obligor to make payment of such primary obligation, (iv) to enter into or exercise a "put" or similar arrangement or agreement which requires such Person to purchase property upon the occurrence of certain events or (v)otherwise to assure or hold harmless the holder of such primary obligation against loss in respect thereof; provided, however, that the term "Contingent Obligation" shall not include any product warranties extended in the ordinary course of business.The amount of any Contingent Obligation shall be deemed to be an amount equal to the stated or determinable amount of the primary obligation with respect to which such Contingent Obligation is made (or, if less, the maximum amount of such primary obligation for which such Person may be liable pursuant to the terms of the instrument evidencing such Contingent Obligation) or, if not stated or determinable, the maximum reasonably anticipated liability with respect thereto (assuming such Person is required to perform thereunder), as determined by such Person in good faith. "Contractual Obligation" means, as applied to any Person, any provision of any security issued by such Person or of any indenture, mortgage, deed of trust, contract, agreement, instrument or other undertaking to which such Person is a party or by which it or any of its properties is bound or to which it or any of its properties is subject. "Contribution Agreement" means the Contribution Agreement, dated as of the date hereof, among the Loan Parties, in form and substance reasonably satisfactory to the Collateral Agent. "Current Value" has the meaning specified therefor in Section 7.01(o). "Default" means an event which, with the giving of notice or the lapse of time or both, would constitute an Event of Default. "Defaulting Lender" means any Lender that (a) has failed to fund any portion of the Loans required to be funded by it hereunder within one Business Day of the date required to be funded by it hereunder and has not cured such failure prior to the date of determination, (b) has otherwise failed to pay over to any Agent or any other Lender anyother amount required to be paid by it hereunder within one Business Day of the date when due, unless the subject of a good faith dispute, and has not cured such failure prior to the date of determination, or (c) is insolvent or become the subject of an Insolvency Proceeding. 8 Table of Contents "Designated Real Property" means any Eligible Real Property (other than the Resort Property Lots but including any Combined Real Property that is not sold in lots) identified as "Designated Real Property" on Schedule 1.01(D) to the Disclosure Letter. "Disclosure Letter" means the disclosure letter with respect to representations, exceptions, qualifications and other matters affecting the Loan Parties and their Subsidiaries, dated the Effective Date, addressed to the Agents and the Lenders and delivered pursuant to the terms of this Agreement, the terms of which letter are incorporated by reference in this Agreement. "Disposition" means any transaction, or series of related transactions, pursuant to which any Person or any of its Subsidiaries sells, assigns, transfers or otherwise disposes of any property or assets (whether now owned or hereafter acquired) to any other Person, in each case, whether or not the consideration therefor consists of cash, securities or other assets owned by the acquiring Person; provided that the term "Disposition" shall not include any sales of Inventory or the non-exclusive licensing of intellectual property, in each case, in the ordinary course of business on ordinary business terms. "Disqualified Equity Interests" means any Equity Interest that, by its terms (or by the terms of any security or other Equity Interest into which it is convertible or for which it is exchangeable), or upon the happening of any event or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof, in whole or in part, on or prior to the date which is one year after the Final Maturity Date, (b) is convertible into or exchangeable for (i) debt securities or (ii) any Equity Interests referred to in clause (a) above, in each case at any time prior to the date which is one year after the Final Maturity Date, (c) contains any repurchase obligation that may come into effect either (i) prior to payment in full of all Obligations or (ii) prior to the date that is one year after the Final Maturity Date or (d) provides for scheduled payments or the payment of cash dividends or distributions prior to the date that is one year after the Final Maturity Date. "Dollar," "Dollars" and the symbol "$" each means lawful money of the United States of America. "Effective Date" has the meaning specified therefor in Section "Eligible Appraised Equipment" shall mean Eligible Equipment the Specified Value of which has been determined pursuant to a Qualified Appraisal. "Eligible Equipment" shall mean the Equipment of the Borrowers that the Collateral Agent, in the exercise of its reasonable business judgment, determines to be Eligible Equipment; provided, however, that, without limiting the right of the Collateral Agent to establish additional criteria of ineligibility, Eligible Equipment shall not include the following Equipment: (a) Equipment with respect to which any warranty or representation contained in this Agreement or any of the other Loan Documents applicable either to Equipment in general or to any specific Equipment is not true and correct in all material respects with respect to such item of Equipment; 9 Table of Contents (b) Equipment that is not located in the continental United States either (i) on real property set forth in Schedule 6.01(ee) to the Disclosure Letter owned by a Borrower, or (ii) on leased premises set forth on Schedule 6.01(ee) to the Disclosure Letter in regard to which the landlord thereof, and any bailee, warehouseman or similar party that will be in possession of such Equipment, shall have executed and delivered to the Collateral Agent, a Collateral Access Agreement; (c) Equipment that constitutes a fixture, unless it is located on owned real property or each of the landlord, and mortgagee of the real property where such item of Equipment is located agrees in writing that such item of Equipment is not a fixture, regardless of its manner of attachment to such real property; (d) Equipment (other than the Equipment described on Schedule 1.01(F) to the Disclosure Letter) that (i) has not been delivered to, and accepted by a Borrower (ii) to the extent applicable, has not been installed or is not operational, or (iii) is not used by a Borrower in the ordinary course of its business; (e) Equipment that constitutes an accession to other Equipment that is subject to any Lien other than the Lien in favor of the Collateral Agent, or the Working Capital Agent's Lien (unless the holder of any other Lien has agreed in writing with the Collateral Agent, to disclaim any interest in the item of Equipment which will constitute such accession); (f) Equipment (i) which is not subject to a valid and continuing first priority Lien in favor of the Collateral Agent, for the benefit of the Lenders, pursuant to the Security Agreement and as to which all action necessary or desirable to perfect such security interest shall have been taken, (ii) to which a Borrower does not have good and marketable title, free and clear of any Liens (other than Liens in favor of the Collateral Agent, for the benefit of the Lenders and Liens in favor of the Working Capital Agent, for the benefit of the Working Capital Lenders) or (iii) which is located at a construction site in respect of which a Borrower is a contractor or sub-contractor, and in connection therewith a performance bond has been issued and such Equipment is considered "Project Assets" under such performance bond or is otherwise subject to claims of the insurer under any such performance bond; (g) Equipment that is substantially worn, damaged, defective or obsolete or has suffered any casualty, loss, damage, breakdown, or deterioration from any source whatsoever (whether through wear, use, accident, or other casualty, but not including ordinary wear and tear) which impairs the utility of such item of Equipment; (h) Equipment that constitutes computer hardware, furniture or other general office and administrative Equipment; (i) Equipment that is Rolling Stock; or (j) Collateral Agent has not received evidence of property insurance required by this Agreement with respect to such Equipment. 10 Table of Contents "Eligible Real Property" means each parcel of real property owned by each Loan Party that satisfies each of the following criteria (as determined by the Collateral Agent in its sole discretion):(a) such real property is included on Schedule 1.01(B) to the Disclosure Letter; (b) such real property is subject to a first priority Lien (subject to no other Liens other than Permitted Liens) in favor of the Collateral Agent, for the benefit of the Agents and the Lenders, pursuant to a properly recorded Mortgage; (c) the Collateral Agent has received a Title Insurance Policy with respect to such real property; (d) the Agents have received an ALTA survey of such real property, certified to the Collateral Agent and to the issuer of the Title Insurance Policy with respect to such real property (or confirmation satisfactory to the Collateral Agent that the Title Insurance Policy with respect to such real property does not contain a survey exception); (e) the Agents have received a Phase I ESA (together with a duly executed reliance letter from the relevant service provider) or other environmental documentation, in form and substance satisfactory to the Collateral Agent, with respect to such real property; and (f) no environmental condition or other event has occurred and is continuing with respect to such real property that could reasonably be expected to necessitate current or future Remedial Action with respect thereto except as set forth in the environmental reports identified on Schedule 6.01(r)(i) and (v) unless otherwise approved by the Collateral Agent; provided, that the deviations from the standards set forth above in this definition that are set forth on Schedule 1.01(B) to the Disclosure Letter opposite each real property on the Effective Date shall not disqualify such real property from remaining Eligible Real Property. "Employee Plan" means an employee benefit plan (other than a Multiemployer Plan) covered by Title IV of ERISA and maintained (or that was maintained at any time during the six (6) calendar years preceding the date of any borrowing hereunder) for employees of any Loan Party or any of its ERISA Affiliates. "Environmental Actions" means any complaint, summons, citation, notice, directive, order, claim, litigation, investigation, judicial or administrative proceeding, judgment, letter or other communication from any Person or Governmental Authority alleging violations of Environmental Laws or Releases of Hazardous Materials in violation of Environmental Laws (a) from any assets, properties or businesses owned or operated by any Loan Party or any of its Subsidiaries or any predecessor in interest; (b) from adjoining properties or businesses; or (c) onto any facilities which received Hazardous Materials generated by any Loan Party or any of its Subsidiaries or any predecessor in interest. "Environmental Laws" means the Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource Conservation and Recovery Act (42U.S.C. §6901, et seq.), the Federal Clean Water Act (33U.S.C. §1251 et seq.), the Clean Air Act (42U.S.C. §7401 et seq.), the Toxic Substances Control Act (15U.S.C. §2601 et seq.) and the Occupational Safety and Health Act (29U.S.C. §651 et seq.), as such laws may be amended or otherwise modified from time to time, and any other present or future federal, state, or local statute, ordinance, rule, regulation, order, judgment, decree, permit, license or other binding determination of any Governmental Authority imposing liability or establishing standards of conduct for protection of the environment or other government restrictions relating to the protection of the environment or the Release, deposit or migration of any Hazardous Materials into the environment. 11 Table of Contents "Environmental Liabilities and Costs" means all liabilities, monetary obligations, Remedial Actions, losses, damages, punitive damages, consequential damages, treble damages, costs and expenses (including all reasonable fees, disbursements and expenses of counsel, experts and consultants and costs of investigations and feasibility studies), fines, penalties, sanctions and interest incurred as a result of any claim or demand by any Governmental Authority or any third party, and which relate to any environmental condition or a Release of Hazardous Materials from or onto (i)any property presently or formerly owned by any Loan Party or any of its Subsidiaries or (ii)any facility which received Hazardous Materials generated by any Loan Party or any of its Subsidiaries. "Environmental Lien" means any Lien (other than the Lien described in clause (m) of the definition of Permitted Liens) in favor of any Governmental Authority for Environmental Liabilities and Costs. "Equipment" shall mean all "equipment", as such term is defined in the Uniform Commercial Code, of each Loan Party, now owned or hereafter acquired, wherever located, including, without limitation, machinery, data processing and computer equipment (whether owned or licensed and including embedded software), Rolling Stock, tools, furniture, fixtures, all attachments, accessions and property now or hereafter affixed thereto or used in connection therewith, and substitutions and replacement thereof. "Equity Interest" means (a) with respect to any Person that is a corporation, any and all shares, interests, participations or other equivalents (however designated and whether or not voting) of corporate stock, and (b) with respect to any Person that is not a corporation, any and all partnership, membership, joint venture or other equity interests of such Person. "Equity Issuance" means either (a) the sale or issuance by any Loan Party or any of its Subsidiaries of any shares of its Equity Interests or (b) the receipt by Monaco of any cash capital contributions. "ERISA" means the Employee Retirement Income Security Act of 1974, as amended, and any successor statute of similar import, and regulations thereunder, in each case, as in effect from time to time.References to sections of ERISA shall be construed also to refer to any successor sections. "ERISA Affiliate" means, with respect to any Person, any trade or business (whether or not incorporated) which is a member of a group of which such Person is a member and which would be deemed to be a "controlled group" within the meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code. "Event of Default" means any of the events set forth in Section 12 Table of Contents "Excess Cash Flow" means, with respect to any Person for any period, (a)Consolidated EBITDA of such Person and its Subsidiaries for such period, less (b)the sum of (without duplication) (i)all scheduled cash principal payments on the
